Exhibit 10.21

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿



(Space above for recorder’s use)

Recording requested by and

when recorded deliver to:

Latham & Watkins LLP
355 S. Grand Avenue, Suite 100

Los Angeles, California 90071-1560
Attn:  Kim N. A. Boras, Esq.

FIRST LIEN DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING STATEMENT

THIS FIRST LIEN DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY
AGREEMENT AND FIXTURE FILING STATEMENT (this “Deed of Trust”) is made as of
April 5, 2018 by and among Green Plains Ord LLC, a Delaware limited liability
company (together with its successors and permitted assigns, “Grantor”), having
an address at 1811 Aksarben Drive, Omaha, NE 68106, to Fidelity National Title
Insurance Company (“Trustee”), having an address at 11600 College Boulevard,
Suite 205, Overland Park, KS 66210, for the benefit of BNP PARIBAS (“BNPP”), as
Agent (as hereinafter defined), having an address at 787 Seventh Avenue, New
York, New York 10019 (BNPP, in such capacity, together with its successors and
assigns, “Beneficiary”).

RECITALS

A. BNPP, as administrative agent and as collateral agent for the Lenders
(defined below) (BNPP and its successors and assigns, in such capacities, being
hereinafter referred to as the “Agent”), GREEN PLAINS INC. (the “Borrower”) and
certain lenders party thereto from time to time (such lenders being hereinafter
referred to collectively as the “Lenders” and individually as a “Lender”) have
entered into a Term Loan Agreement dated as of August 29, 2017, as amended by
that certain First Amendment to Term Loan Agreement, dated as of October 16,
2017 (such Term Loan Agreement, as the same may be amended, supplemented or
modified from time to time as permitted thereunder, including amendments,
restatements and replacements thereof in its entirety as permitted thereunder,
being hereinafter referred to as the “Loan Agreement”), pursuant to which the
Lenders have agreed, subject to certain terms and conditions, to extend credit
and make certain other financial accommodations available to the Borrower.  Any
capitalized term used in this Deed of Trust that is not otherwise defined
herein, either directly or by reference to another document, shall have the
meaning for purposes of this Deed of Trust as it is given in the Loan Agreement.



1

--------------------------------------------------------------------------------

 

B. Grantor is a Subsidiary of the Borrower and as such will receive substantial
direct and indirect benefit from the extension of credit and other financial
accommodations made to the Borrower and the Subsidiaries.

C. The Grantor has executed and delivered to the Agent a Guaranty (as it may
from time to time be amended, restated, supplemented, replaced or otherwise
modified, the “Guaranty”) pursuant to which the Grantor has guaranteed the
obligations of the Borrower with respect to the loans made under the Loan
Agreement (the “Loans”) and the other extensions of credit and financial
accommodations made under each of the other Loan Documents as well as the other
obligations of the Borrower under the Loan Documents, as more fully set forth
therein (together with the Loans, collectively, the “Guaranteed Obligations”).

D. It is a condition to the obligation of the Lenders to make the Loans that the
Grantor execute and deliver this Deed of Trust to secure the Guaranteed
Obligations and all direct obligations of the Grantor under the Loan Documents
(collectively the “Obligations Secured”).

E. ABL Borrowers and certain other parties have previously entered into the
ABL-Cattle Credit Documents, the ABL-Grain Credit Documents and the ABL-Trade
Credit Documents (as each may be amended, restated, supplemented, replaced or
otherwise modified from time to time, collectively, the “Pari Passu Credit
Documents”), pursuant to which the lenders thereunder have agreed to make
certain loans, which extensions of credit the ABL Borrower will use for the
purposes permitted under the Pari Passu Credit Documents, upon the terms and
conditions contained in the Pari Passu Credit Documents.

F. The obligations of ABL Borrowers under the Pari Passu Credit Documents are
secured, directly or indirectly, by, among other things, a certain Second Lien
Deed of Trust, Assignment of Leases and Rents, Security Agreement and Fixture
Filing Statement executed by Grantor for the benefit of BNPP, as collateral
agent for the holders of the obligations under the Pari Passu Credit Documents
(BNPP, in such capacity, together with its successors and assigns, the “Pari
Passu Agent”), dated as of the date hereof (as it may be amended, supplemented,
replaced or otherwise modified from time to time, the “Second Lien Deed of
Trust”).

G. In order to induce the Lenders to consent to the Second Lien Deed of Trust,
and to induce the Lenders to extend credit and other financial accommodations
and lend monies to or for the benefit of Borrower and its Subsidiaries, Agent,
Pari Passu Agent, and certain other parties have entered into the ABL
Intercreditor Agreements and the Term Loan Intercreditor Agreement
(collectively, as each may be amended, restated, supplemented, replaced or
otherwise modified from time to time, the “Intercreditor Agreements”).

H. Pursuant to the Term Loan Intercreditor Agreement, this Deed of Trust, in
first lien and security interest status, will remain prior and superior to the
Second Lien Deed of Trust, and the Second Lien Deed of Trust shall remain
subject, junior and subordinate to this Deed of Trust.

Article 1
GRANT

Section 1.1 Grant





2

--------------------------------------------------------------------------------

 

.  NOW, THEREFORE, in consideration of (A) Ten Dollars ($10.00) in hand paid,
the receipt and sufficiency of which are hereby acknowledged, and (B) the
foregoing Recitals, for the purpose of securing the complete and timely
performance and payment of all present and future indebtedness, liabilities and
obligations which the Grantor has from time to time incurred or may incur or be
liable to the Lenders and the Agent (each, a “Secured Party”, collectively, the
“Secured Parties”) under or in connection with the Obligations Secured, THE
GRANTOR HEREBY TRANSFERS, CONVEYS AND ASSIGNS TO TRUSTEE, IN TRUST WITH POWER OF
SALE FOR THE USE AND BENEFIT OF AGENT, AND GRANTS AGENT (for the benefit of the
Secured Parties) A SECURITY INTEREST IN the real estate legally described in
Exhibit A hereto (the “Land”) in Valley County (the “County”), Nebraska (the
“State”); together (i) with all right, title and interest, if any, that the
Grantor may now have or hereafter acquire in and to all improvements, buildings
and structures of every nature whatsoever now or hereafter located on the Land;
and (ii) all air rights, water rights and powers, development rights or credits,
zoning rights or other similar rights or interests that benefit or are
appurtenant to the Land (all of the foregoing, including the Land, the
“Premises”);

TOGETHER WITH all right, title and interest, if any, including any
after-acquired right, title and interest, and including any right of use or
occupancy, that the Grantor may now have or hereafter acquire in and to any of
the following related to the Land:  (a) all easements, rights of way or gores of
land or any lands occupied by streets, ways, alleys, passages, sewer rights,
water courses and public places, and any other interests in property
constituting appurtenances to the Premises, or that hereafter shall in any way
belong, relate or be appurtenant thereto; (b) all licenses, authorizations,
certificates, variances, consents, approvals and other permits now or hereafter
relating to the Real Property (as defined below), excluding any of the foregoing
items that cannot be transferred or encumbered by the Grantor without causing a
default thereunder or a termination thereof; (c) all hereditaments, gas, oil and
minerals (with the right to extract, sever and remove such gas, oil and
minerals) located in, on or under the Premises; (d) all split or division rights
with respect to the Land and easements of every nature whatsoever; and (e) all
other rights and privileges thereunto belonging or appertaining and all
extensions, additions, improvements, betterments, renewals, substitutions and
replacements to or of any of the rights and interests described in clauses (a),
(b), (c) and (d) above (all of the foregoing, the “Property Rights”);

TOGETHER WITH all right, title and interest, if any, including any
after-acquired right, title and interest, and including any right of use or
occupancy, that the Grantor may now possess or hereafter acquire in and to all
fixtures and appurtenances of every nature whatsoever now or hereafter located
in or on, or attached to, or used or intended to be used in connection with (or
with the operation of), the Premises, including (a) all apparatus, machinery and
equipment of the Grantor (to the extent that any of the foregoing constitute
“fixtures” under applicable law); and (b) all extensions, additions,
improvements, betterments, renewals, substitutions and replacements to or of any
of the foregoing (all items listed in the foregoing clauses (a) and (b), the
“Fixtures”).  Grantor and Agent agree that the Premises and all of the Property
Rights and Fixtures owned by the Grantor (collectively the “Real Property”)
shall, so far as permitted by law, be deemed to form a part and parcel of the
Land and for the purpose of this Deed of Trust to be real estate and covered by
this Deed of Trust; and

TOGETHER WITH all the estate, right, title and interest, if any, of the Grantor
in and to (i) all judgments, insurance proceeds, awards of damages and
settlements resulting from



3

--------------------------------------------------------------------------------

 

condemnation proceedings or the taking of the Real Property, or any part
thereof, under the power of eminent domain or for any damage (whether caused by
such taking or otherwise) to the Real Property, or any part thereof, or to any
rights appurtenant thereto, and all proceeds of any sale or other disposition of
the Real Property or any part thereof (it being understood that, except as
otherwise provided herein or in the Loan Agreement, the Grantor is hereby
authorized to collect and receive such awards and proceeds and to give proper
receipts and acquittance therefor, and to apply the same as provided herein);
(ii) all contract rights, general intangibles, actions and rights in action
relating to the Real Property, including all rights to insurance proceeds and
unearned premiums arising from or relating to damage to the Real Property; (iii)
all plans and specifications, designs, drawings and other information, materials
and matters heretofore or hereafter prepared relating to the Real Property; and
(iv) all proceeds, products, replacements, additions, substitutions, renewals
and accessions of and to the Real Property (the rights and interests described
in this paragraph, the “Intangibles”).

The Grantor (i) pledges and assigns to the Agent from and after the date of the
effectiveness hereof (including any period of redemption), primarily and on a
parity with the Real Property, and not secondarily, all rents, issues and
profits of the Real Property and all rents, issues, profits, revenues,
royalties, bonuses, rights and benefits due, payable or accruing (including all
deposits of money as advance rent, for security, as earnest money or as down
payment for the purchase of all or any part of the Real Property) under any and
all present and future leases, contracts or other agreements relative to the
ownership or occupancy of all or any portion of the Real Property (all of the
foregoing, the “Rents”), and (ii) except to the extent such a transfer or
assignment is not permitted by the terms thereof, transfers and assigns to Agent
all such leases, contracts and agreements (including all the Grantor’s rights
under any contract for the sale of any portion of the Mortgaged Property and all
revenues and royalties under any oil, gas and mineral lease relating to the Real
Property) (collectively the “Leases”); provided however, that subject to the
terms of the Loan Agreement, so long as no Event of Default has occurred and is
continuing, a license is hereby given to Grantor to collect and use such Rents.

All of the property described above, including the Land, the Premises, the
Property Rights, the Fixtures, the Real Property, the Intangibles, the Rents and
the Leases, is called the “Mortgaged Property”).

Nothing herein contained shall be construed as constituting the Agent a
mortgagee-in­possession in the absence of the taking of title and/or possession
of the Mortgaged Property by the Agent.  Nothing contained in this Deed of Trust
shall be construed as imposing on the Agent any obligation of any lessor under
any Lease of the Mortgaged Property in the absence of an explicit assumption
thereof by the Agent.  In the exercise of the powers herein granted the Agent,
prior to Agent taking title to or possession of the Mortgaged Property, no
liability shall be asserted or enforced against the Agent, all such liability
being expressly waived and released by the Grantor, except for any such
liability arising on account of the Agent’s gross negligence or willful
misconduct, as determined by a court of competent jurisdiction in a final,
non-appealable order.

TO HAVE AND TO HOLD the Mortgaged Property, and all other properties, rights and
privileges hereby conveyed or assigned, or intended so to be, unto the Trustee
and the Agent, their respective beneficiaries, successors and assigns, forever
for the uses and purposes herein set forth.  Except to the extent such a release
or waiver is not permitted by applicable law, the Grantor hereby



4

--------------------------------------------------------------------------------

 

releases and waives all rights of redemption or reinstatement, if any, under and
by virtue of any of the laws of the State, and the Grantor hereby covenants,
represents and warrants that, at the time of the execution and delivery of this
Deed of Trust, (a) the Grantor has good and marketable fee simple title to the
Mortgaged Property, with lawful authority to grant, remise, release, alien,
convey, mortgage and warrant the Mortgaged Property, (b) the title to the
Mortgaged Property is free and clear of all encumbrances, except the Permitted
Liens and (c) except for the Permitted Liens, the Grantor will forever defend
the Mortgaged Property against all claims in derogation of the foregoing.

Article 2
SECURITY AGREEMENT AND FINANCING STATEMENT

Section 2.1 Security Agreement

.  The Agent and the Grantor further agree that if any of the property herein
mortgaged is of a nature so that a security interest therein can be created and
perfected under the Uniform Commercial Code in effect in the State (the “Code”),
this Deed of Trust shall constitute a security agreement, fixture filing and
financing statement, and for that purpose, the following information is set
forth:

(a) In addition to the foregoing grant of mortgage, the Grantor hereby grants a
continuing first priority security interest to the Agent for the benefit of the
Secured Parties in that portion of the Mortgaged Property in which the creation
and/or perfection of a security interest is governed by the Code.

(b) The “Debtor” is the Grantor and the “Secured Party” is the Agent for the
benefit of itself and the other Secured Parties.

(c) The name and address of the Debtor are as set forth in the Preamble to this
document.

(d) The name and address of the Secured Party are as set forth in the Preamble
to this document.

(e) The description of the types or items of property covered by this financing
statement is:  All of the Mortgaged Property in which a security interest may be
perfected pursuant to the Code.

(f) The description of the real estate to which collateral is attached or upon
which collateral is located is set forth on Exhibit A.

(g) The Agent may file this Deed of Trust, or a reproduction hereof, in the real
estate records or other appropriate index, as a financing statement for any of
the items specified herein as part of the Mortgaged Property.  Any reproduction
of this Deed of Trust or of any other security agreement or financing statement
is sufficient as a financing statement.

(h) The Grantor authorizes the Agent to file any financing statement,
continuation statement or other instrument that the Agent or the Required
Lenders may reasonably



5

--------------------------------------------------------------------------------

 

deem necessary or appropriate from time to time to perfect or continue the
security interest granted above under the Code.

Section 2.2 Fixture Filing

.  To the extent permitted by law, (i) all of the Fixtures are or are to become
fixtures on the Land, and (ii) this instrument, upon recording or registration
in the real estate records of the proper office, shall constitute a
“fixture-filing” within the meaning of Sections 9-604 and 9-502 of the Code as
in effect on the date hereof.  Subject to the terms and conditions of the Loan
Agreement, the remedies for any violation of the covenants, terms and conditions
of the agreements herein contained shall be as prescribed herein, in any other
Loan Document, or by general law, or, as to that part of the security in which a
security interest may be perfected under the Code, by the specific statutory
consequences now or hereafter enacted and specified in the Code, all at the
election of the Required Lenders.

Article 3
WARRANTIES, REPRESENTATIONS, and COVENANTS

Grantor warrants, represents, and covenants to Beneficiary and the Lenders as
follows:

Section 3.1 First Lien Status

.  Grantor shall preserve and protect the first priority lien of this Deed of
Trust.  If any lien or security interest other than a Permitted Lien is asserted
against the Mortgaged Property, Grantor shall promptly, and at its expense, (a)
give Beneficiary a detailed written notice of such lien or security interest
(including origin, amount and other terms), and (b)(i) pay the underlying claim
in full or take such other action so as to cause it to be released or (ii)
contest the same in compliance with the requirements of the Loan Agreement
(including, if applicable, any requirement to provide a bond or other security
satisfactory to Beneficiary).

Section 3.2 Payment of Taxes on this Deed of Trust

.  Without limiting any provision of the Loan Agreement, the Grantor agrees
that, if the government of the United States or any department, agency or bureau
thereof or if the State or any of its subdivisions having jurisdiction shall at
any time require documentary stamps to be affixed to this Deed of Trust or shall
levy, assess or charge any tax, assessment or imposition upon this Deed of Trust
or the credit or indebtedness secured hereby or the interest of any Secured
Party in the Premises or upon any Secured Party by reason of or as holder of any
of  the foregoing then, the Grantor shall pay for such documentary stamps in the
required amount and deliver them to the Agent or pay (or reimburse the Agent
for) such taxes, assessments or impositions.  The Grantor agrees to provide to
the Agent, at any time upon request, official receipts showing payment of all
taxes, assessments and charges that the Grantor is required or elects to pay
under this Section.  The Grantor agrees to indemnify each Secured Party against
liability on account of such documentary stamps, taxes, assessments or
impositions, whether such liability arises before or after payment of the
Obligations Secured and regardless of whether this Deed of Trust shall have been
released.

Section 3.3 Leases Affecting the Real Property





6

--------------------------------------------------------------------------------

 

.  All future lessees under any Lease made after the date of recording of this
Deed of Trust shall, at the direction of the Required Lenders (or at the Agent’s
option) and without any further documentation, attorn to the Agent as lessor if
for any reason the Agent becomes lessor thereunder, and, upon demand after an
Event of Default has occurred and is continuing, pay rent to the Agent, and the
Agent shall not be responsible under such Lease for matters arising prior to the
Agent becoming lessor thereunder; provided that the Agent shall not become
lessor or obligated as lessor under any such Leases unless and until it shall
have been directed by the Required Lenders to do so, or it shall elect in
writing to do so.

Section 3.4 Use of the Real Property

.  The Grantor agrees that it shall not (a) permit the public to use any portion
of the Real Property in any manner that could reasonably be expected to impair
the Grantor’s title to such property, or to make possible any claim of
easement  by prescription or of implied dedication to public use, provided
Grantor has actual knowledge of such use; (b) institute or acquiesce in any
proceeding to change the zoning classification of the Real Property, nor shall
the Grantor change the use of the Mortgaged Property in any material way,
without the consent of the Required Lenders, which consent shall not be
unreasonably withheld; and (c) permit any material legal or economic waste to
occur with respect to the Mortgaged Property.

Section 3.5 Insurance

.  Subject to Section 10.1 of the Loan Agreement, the Grantor shall, at its sole
expense, obtain for, deliver to, assign to and maintain for the benefit of the
Agent, until the Obligations Secured are paid in full, insurance policies
relating to the Mortgaged Property as specified in the Loan Agreement. Prior to
an Event of Default, use of insurance proceeds shall be governed by Sections
10.1 and 6.2.3 of the Loan Agreement.  Each such policy shall name the Agent as
additional insured or loss payee, as applicable, under a standard mortgage
endorsement.  If an Event of Default exists and is continuing, and the Agent has
given notice to the Grantor that the Agent intends to exercise its rights under
this Section 3.5, then the Agent shall be entitled to (a) adjust any casualty
loss and (b) apply the proceeds thereof as provided in Section 4.2 of this Deed
of Trust.

Section 3.6 Real Property Taxes

.  The Grantor covenants and agrees to pay before delinquent all real property
taxes, assessments, ground rent, if any, water and sewer rents, fees and
charges, levies, permit, inspection and license fees and other dues, charges or
impositions, including all charges and license fees for the use of vaults,
chutes and similar areas adjoining the Land, maintenance and similar charges and
charges for utility services, in each instance whether now or in the future,
directly or indirectly, levied, assessed or imposed on the Premises or the
Grantor and whether levied, assessed or imposed as excise, privilege or property
taxes; provided that the foregoing shall not require the Grantor to pay any of
the foregoing so long as it shall contest the validity thereof in good faith by
appropriate proceedings and shall set aside on its books adequate reserves with
respect thereto in accordance with GAAP and so long as neither the Mortgaged
Property nor any part thereof or interest therein shall be in reasonable danger
of being sold, forfeited, terminated, cancelled or lost.



7

--------------------------------------------------------------------------------

 

Section 3.7 Condemnation Awards

.  Subject to the terms of the Loan Agreement, the Grantor assigns to the Agent,
as additional security, all awards of damage resulting from condemnation
proceedings or the taking of or injury to the Real Property for public use
“Eminent Domain Proceedings”).  If an Event of Default exists and is continuing
and the Agent has given notice to the Grantor that the Agent intends to exercise
its rights under this Section 3.7, then the Agent shall be entitled to (a)
participate in and/or direct (at the sole discretion of the Required Lenders any
Eminent Domain Proceedings and (b) apply the proceeds thereof as provided in
Section 4.2 of this Deed of Trust.

Article 4
DEFAULT AND FORECLOSURE

Section 4.1 Remedies

.  Subject to the provisions of the Loan Agreement, upon the occurrence and
during the continuance of an Event of Default, including a failure to perform or
observe any of the covenants set forth in this Deed of Trust that is not cured
within any applicable cure period, in addition to any rights and remedies
provided for in the Loan Agreement or other Loan Document, if and to the extent
permitted by applicable law, the following provisions shall apply:

(a) Power of Sale.  Agent may direct Trustee to exercise Trustee’s power of sale
with respect to the Mortgaged Property, or any part thereof, in a non-judicial
procedure as permitted by applicable law.  If Agent elects to exercise its power
of sale with respect to the Real Property and other portions of the Mortgaged
Property, or any part thereof, Trustee shall record a notice of default in each
county in which any part of such Real Property and other Mortgaged Property is
located in the form prescribed by applicable law and shall mail copies of such
notice in the manner prescribed by applicable law.  After the time required by
applicable law, Trustee shall give public notice of the sale to the persons and
in the manner prescribed by applicable law. Trustee, without demand on Grantor,
shall sell such Real Property and other Mortgaged Property at public auction to
the highest bidder at the time and place and under the terms designated in the
notice of sale in one or more parcels and in any order Trustee
determines.  Trustee may postpone sale of all or any parcel of the Mortgaged
Property in accordance with the provisions of applicable law. Trustee, Agent, or
their designee, may purchase at any such sale.  Upon receipt of the price bid,
Trustee shall deliver to the purchaser a Trustee’s deed conveying the Real
Property and other Mortgaged Property that are sold.  The recitals in the deed
of compliance with applicable law shall be prima facie evidence of such
compliance and conclusive evidence thereof in favor of bona fide purchasers and
encumbrancers for value and without notice. Grantor acknowledges that the power
of sale granted in this Deed of Trust may be exercised by Trustee without prior
judicial hearing. Grantor has the right to bring an action to assert the
non-existence of an Event of Default or any other defense of Grantor to
acceleration and sale.

Trustee shall deliver to the purchaser at the sale, within a reasonable time
after the sale, a Trustee’s deed conveying the Mortgaged Property so sold
without any covenant or warranty, express or implied.  The recitals in Trustee’s
deed shall be prima facie evidence of the truth of the statements made therein.



8

--------------------------------------------------------------------------------

 

(b) Agent’s Power of Enforcement.  The Agent may immediately foreclose this Deed
of Trust by judicial action.  The court in which any proceeding is pending for
the purpose of foreclosure of this Deed of Trust by judicial procedure or in
connection with the exercise of any non-judicial power of sale by the Trustee
may, at once or at any time thereafter, either before or after sale, without
notice and without requiring bond, and without regard to the solvency or
insolvency of any person liable for payment of the Obligations Secured, and
without regard to the then value of the Mortgaged Property or the occupancy
thereof as a homestead, appoint a receiver (the provisions for the appointment
of a receiver and assignment of rents being an express condition upon which the
loans and other financial accommodations hereby secured are made) for the
benefit of the Secured Parties, with power to collect the Rents, due and to
become due, during such foreclosure suit and the full statutory period of
redemption notwithstanding any redemption.  The receiver, out of the Rents when
collected, may pay reasonable costs incurred in the management and operation of
the Real Property, prior and subordinate liens, if any, and taxes, assessments,
water and other utilities and insurance, then due or thereafter accruing, and
may make and pay for any necessary repairs to the Real Property, and may pay any
part of the Obligations Secured in accordance with the Loan Agreement or any
deficiency decree entered in such foreclosure proceeding.  Upon or at any time
after the filing of a suit to foreclose this Deed of Trust, the court in which
such suit is filed shall have full power to enter an order placing the Agent in
possession of the Real Property with the same power granted to a receiver
pursuant to this clause (a) and with all other rights and privileges of a
mortgagee-in-possession under applicable law.

(c) Agent’s Right to Enter and Take Possession, Operate and Apply Income.  The
Agent shall, at the direction of Required Lenders or at its option, have the
right, acting through its agents or attorneys or a receiver, with process of
law, to enter upon and take possession of the Real Property, to expel and remove
any persons, goods or chattels occupying or upon the same, to collect or receive
all the Rents, to manage and control the Real Property, to lease the Real
Property or any part thereof, from time to time, and, after deducting all
reasonable attorneys’ fees and expenses of outside counsel, and all reasonable
expenses incurred in the protection, care, maintenance, management and operation
of the Real Property, to distribute and apply the remaining net income in such
order and to such of the Obligations Secured in accordance with the Loan
Agreement or any deficiency decree entered in any foreclosure proceeding.

(d) Foreclosure as Mortgage.  This instrument shall be effective as a mortgage
as well as a deed of trust and upon the occurrence of an Event of Default may be
foreclosed as to any of the Real Property in any manner permitted by the laws of
the State and any foreclosure suit may be brought by the Trustee or by the
Agent.

(e) Grantor, on its own behalf and on behalf of each party hereto, hereby
requests a copy of any notice of default and a copy of any notice of sale
hereunder be mailed to them at the applicable address provided in the first
paragraph of this Deed of Trust.

(f) Notwithstanding anything herein to the contrary, the lien and security
interest granted to or for the benefit of Agent under this Deed of Trust and the
exercise of any right or remedy by or for the benefit of Agent hereunder are, as
among Agent, Pari Passu Agent, the Lenders and the lenders under the Pari Passu
Credit Documents, subject to the provisions of the Term Loan Intercreditor
Agreement, which Term Loan Intercreditor Agreement shall be solely for the
benefit of Agent, Pari Passu Agent, the Lenders and the lenders under the Pari
Passu Credit



9

--------------------------------------------------------------------------------

 

Documents and shall not be for the benefit of or enforceable by Borrower, any
ABL Borrower or any other Loan Party.  In the event of any conflict between the
terms of the Term Loan Intercreditor Agreement and this Deed of Trust, as among
Agent, Pari Passu Agent, the Lenders and the lenders under the Pari Passu Credit
Documents, the terms of the Term Loan Intercreditor Agreement shall govern and
control.  Any reference in this Deed of Trust to “first priority lien” or words
of similar effect in describing the security interests created hereunder shall
be understood to refer to such priority as set forth in the Intercreditor
Agreements.  All representations, warranties, and covenants in this Deed of
Trust shall be subject to the provisions and qualifications set forth in this
Section 4.1(f).

Section 4.2 Application of Rents or Proceeds from Foreclosure or Sale

.  Subject to the requirements of applicable law, the proceeds or avails of any
trustee or foreclosure sale and all moneys received by Agent pursuant to any
right given or action taken under the provisions of this Deed of Trust shall be
applied as follows:

(a) To the payment of the costs and expenses of any such sale or other
enforcement proceedings in accordance with the terms hereof and of any judicial
proceeding wherein the same may be made (including payment of the Trustee’s
fees, attorneys’  fees and costs of title evidence), and in addition thereto,
reasonable compensation to Agent, its agents and counsel, and all actual out of
pocket expenses, advances, liabilities and sums made or furnished or incurred by
Trustee, Agent or Lenders under this Deed of Trust and the Loan Agreement and
the other Loan Documents, together with interest at the maximum rate permitted
by law, and all taxes, assessments or other charges, except any taxes,
assessments or other charges subject to which the Mortgaged Property shall have
been sold;

(b) In accordance with the applicable provisions of the Loan Agreement;

(c) To the payment of any other sums required to be paid by Grantor pursuant
to  any provision of this Deed of Trust, or any other Loan  Document; and

(d) To the payment of the surplus, if any, to whomsoever may be lawfully
entitled  to receive the same.

The Grantor shall remain liable for any deficiency to the extent provided in the
documents that create the Obligations Secured.

Section 4.3 Cumulative Remedies; Delay or Omission Not a Waiver

.  No remedy or right of the Agent shall be exclusive of, but shall be in
addition to, every other remedy or right now or hereafter existing at  law or in
equity.  No delay in the exercise or omission to exercise any remedy or right
available during the existence of any Event of Default shall impair any  such
remedy or right or be construed to be a waiver of such Event of Default or
acquiescence therein, nor shall it affect any subsequent Event of Default of the
same or different nature.  To the extent permitted by applicable law, every such
remedy or right may be exercised concurrently or independently and when and as
often as may be deemed expedient by the Agent.

Section 4.4 Agent’s Remedies against Multiple Parcels





10

--------------------------------------------------------------------------------

 

.  If more than one property,  lot or parcel is covered by this Deed of Trust,
and this Deed of Trust is foreclosed upon or judgment is entered upon any
Obligations Secured, (or, in the case of a trustee’s sale, shall  have  met  the
statutory requirements thereof with respect to such collateral), execution may
be made upon any one or more of the properties, lots or parcels and not upon the
others, or upon all of such properties or parcels, either together
or  separately, and at different times or at the same time, and execution sales
or sales by advertisement may likewise be conducted separately or concurrently,
in each case at the election of the Required Lenders.

Section 4.5 No Merger

.  In the event of a foreclosure of this Deed of Trust or any other mortgage or
trust deed securing the Obligations Secured, the Obligations Secured then due
shall, at the option of the Required Lenders, not be merged into any decree of
foreclosure entered by the court, and the Trustee or Agent may concurrently or
subsequently seek to foreclose one or more mortgages or deeds of trust that also
secure the Obligations Secured.

Article 5
MISCELLANEOUS

Section 5.1 Notices

.  All notices and other communications hereunder shall be in writing and shall
be given in the manner, within the time periods and to the applicable address
identified in the Loan Agreement.

Section 5.2 Governing Law

.  This Deed of Trust shall be construed, governed and enforced in accordance
with the laws of the State (without regard to the conflict of law
provisions).  Wherever possible, each provision of this Deed of Trust shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Deed of Trust shall be prohibited by or invalid
under applicable law, such provision shall be effective only to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Deed of Trust.

Section 5.3 Satisfaction of Deed of Trust

.  Upon full payment and performance of all the Obligations Secured, or upon
satisfaction of the conditions set forth in the Loan Agreement for release of
the Mortgaged Property from this Deed of Trust, then the Agent shall, promptly
upon request of the Grantor, request the Trustee to reconvey the Mortgaged
Property and shall surrender this Deed of Trust and evidence of satisfaction of
the Obligations Secured to the Trustee. Trustee shall reconvey the Mortgaged
Property without warranty to the person or persons legally entitled thereto.

Section 5.4 Successors and Assigns Included in Parties; Third Party
Beneficiaries

.  This Deed of Trust shall be binding upon the parties hereto and upon the
successors, assigns and vendees of the Grantor and shall inure to the benefit of
the parties hereto and their respective successors and assigns; all references
herein to the Grantor and to the Agent shall be



11

--------------------------------------------------------------------------------

 

deemed to include their respective successors and assigns.  The Grantor’s
successors and assigns shall include, without limitation, a receiver, trustee or
debtor in possession of or for the Grantor. Wherever used herein, the singular
number shall include the plural, the plural shall include the singular, and the
use of any gender shall be applicable to all genders. The Secured Parties shall
be third party beneficiaries of the Grantor’s representations, warranties,
covenants and agreements hereunder.

Section 5.5 WAIVER OF APPRAISEMENT, VALUATION, STAY, EXTENSION, AND REDEMPTION
LAWS

.  The Grantor agrees, to the full extent permitted by law, that neither the
Grantor nor anyone claiming through or under it shall set up, claim or seek to
take advantage of any appraisement, valuation, stay, homestead or extension law,
whether now or hereafter in force, in order to prevent or hinder the enforcement
or foreclosure of this Deed of Trust or the absolute sale of the Mortgaged
Property or the final and absolute putting into possession thereof, immediately
after such sale, of the purchaser thereof; and the Grantor, for itself and all
who may at any time claim through or under it, hereby waives, to the full extent
that it may lawfully so do, the benefit of all such laws and any right to have
the assets comprising the Mortgaged Property marshaled upon any foreclosure of
the encumbrance hereof and agrees that the Agent or any court having
jurisdiction to foreclose such encumbrance may sell the Mortgaged Property in
part or as an entirety.  To the fullest extent permitted by law, the Grantor
irrevocably waives all statutory or other rights of redemption from sale under
any order or decree of foreclosure of this Deed of Trust, on its own behalf and
on behalf of each and every person acquiring any interest in or title to the
Mortgaged Property subsequent to the date hereof.  The Grantor further waives,
to the fullest extent it may lawfully do so, all statutory and other rights in
its favor, limiting concurrent actions to foreclose this Deed of Trust and the
exercise of other rights with respect to the Obligations Secured, including any
right vested in the Grantor or any affiliate to limit the right of the Agent to
pursue or commence concurrent actions against the Grantor or any such affiliate
or any property owned by any one or more of them.  Grantor further waives, to
the extent permitted by applicable law, all errors and imperfections in any
proceedings instituted by Agent or Trustee under this Deed of Trust and all
notices of any Event of Default (except as may be provided for under the terms
of this Deed of Trust) or of Agent’s or Trustee’s election to exercise or its
actual exercise of any right, remedy or recourse provided for under this Deed of
Trust.

Section 5.6 Interpretation with Other Documents

.  Notwithstanding anything in this Deed of Trust to the contrary, in the event
of a conflict or inconsistency between this Deed of Trust and the Loan
Agreement, the provisions of the Loan Agreement will govern.  To the extent any
provision of this Deed of Trust specifies performance according to standards
established by the Loan Agreement, then such specification shall mean the
performance that would be required by the Borrower were the Borrower the owner
of the Mortgaged Property and the Grantor hereunder.  Notwithstanding anything
to the contrary contained herein, the lien and security interest granted to
Beneficiary pursuant to this Deed of Trust and the exercise of any right or
remedy by Beneficiary hereunder are subject to the provisions of the Term Loan
Intercreditor Agreement.  In the event of any conflict or inconsistency between
the terms and provisions of the Term Loan Intercreditor Agreement and the terms
and provisions of



12

--------------------------------------------------------------------------------

 

this Deed of Trust, the terms and provisions of the Term Loan Intercreditor
Agreement shall govern and control.

Section 5.7 Future Advances

.  Any and all future advances (subject to the limitations on the principal
amount of Obligations Secured elsewhere contained in this Deed of Trust) under
this Deed of Trust and the Loan Agreement or other Loan Documents shall have the
same priority as if the future advance was made on the date that this Deed of
Trust was recorded. This Deed of Trust shall secure the Obligations Secured,
whenever incurred, such Obligations Secured to be due at the times provided in
the Loan Agreement. Notice is hereby given that the Obligations Secured may
increase as a result of any defaults hereunder by Grantor due to, for example,
and without limitation, unpaid interest or late charges, unpaid taxes or
insurance premiums which the Agent elects to advance, defaults under leases that
the Agent elects to cure, attorney fees or costs incurred in enforcing the Loan
Documents or other expenses incurred by the Agent in protecting the Collateral,
the security of this Deed of Trust or the Agent’s rights and interests.

Section 5.8 Changes

.  Neither this Deed of Trust nor any term hereof may be changed, waived,
discharged or terminated orally, or by any action or inaction, but only by an
instrument in writing signed by the party against which enforcement of the
change, waiver, discharge or termination is sought.  To the extent permitted by
law, any agreement hereafter made by the Grantor and the Agent relating to this
Deed of Trust shall be superior to the rights of the holder of any intervening
lien or encumbrance.

Section 5.9 CONSENT TO JURISDICTION; WAIVER OF IMMUNITIES

.

(a) The Grantor irrevocably (i) submits to the jurisdiction of any state or
federal court sitting in the State, or in such other location as may be
specified in the Loan Agreement, in any action or proceeding arising out of or
relating to this Deed of Trust, and the Grantor hereby irrevocably agrees that
all claims in respect of such action or proceeding may be heard and determined
in any state or federal court sitting in the State or in such other location as
may be specified in the Loan Agreement.

(b) The provisions of the Loan Agreement contained in Sections 14.14 and 14.15
thereof are hereby incorporated by reference as if set out in their entirety in
this Deed of Trust.

(c) To the extent that the Grantor has or hereafter may acquire any immunity
from the jurisdiction of any court or from any legal process (whether through
service or notice, attachment prior to judgment, attachment in aid of execution,
execution or otherwise) with respect to itself or its property, the Grantor
hereby irrevocably waives such immunity in respect of its obligations under this
Deed of Trust.



13

--------------------------------------------------------------------------------

 

(d) Grantor waives, to the fullest extent it may effectively do so, the defense
of an inconvenient forum to the maintenance of any such action or proceeding;
consents to service of process in any such action or proceeding by the mailing
of a copy of such process to the Grantor as set forth in Section 5.1 hereof; and
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

(e) Nothing in this Section shall affect the right of the Agent to serve legal
process in any other manner permitted by law or affect the right of the Agent to
bring any action or proceeding against the Grantor or its property in the courts
of any other jurisdiction.

Section 5.10 Time of Essence

. Time is of the essence with respect to the provisions of this Deed of Trust.

Section 5.11 No Strict Construction

.  The parties hereto have participated jointly in the negotiation and drafting
of this Deed of Trust.  In the event an ambiguity or question of intent or
interpretation arises, this Deed of Trust shall be construed as if drafted
jointly by the parties hereto and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provision
of this Deed of Trust.

Section 5.12 Agent’s Right to Appear

. After the occurrence of an Event of Default, or in any situation where the
Agent or the Required Lenders reasonably determine that the Grantor’s action is
not protective of the interest of the Agent in the Mortgaged Property, Agent
shall have the right to appear in and defend any legal proceeding brought
regarding the Mortgaged Property and to bring any legal proceeding, in the name
and on behalf of the Grantor or in the Agent’s name, that the Required Lenders,
in their sole discretion, determine is necessary to be brought to protect the
Secured Parties’  interest in the Mortgaged Property, as long as Agent provided
Grantor fifteen (15) days prior written notice of its intent to bring such
proceeding, except in the event of an emergency, in which case no prior notice
shall be required (but Agent shall promptly thereafter notify Grantor of the
bringing of such proceeding).  Nothing herein is intended to prohibit Grantor
from bringing or defending any suit relating to the Mortgaged Property.

Section 5.13 No Liability of Secured Parties

. Notwithstanding anything to the contrary contained in this Deed of Trust, this
Deed of Trust is only intended as security for the Obligations Secured and the
Secured Parties shall not be obligated to perform or discharge, and do not
hereby undertake to perform or discharge, any obligation, duty or liability of
the Grantor with respect to any of the Mortgaged Property.  Unless and until a
Secured Party takes title or possession of the Mortgaged Property, either
through foreclosure, the taking of a deed in lieu thereof or otherwise, no
Secured Party shall be responsible or liable for the control, care, management
or repair of the Mortgaged Property or for any negligence in the management,
operation, upkeep, repair or control of the Mortgaged Property resulting in loss
or injury or death to any licensee, employee, tenant or stranger or other
person. 



14

--------------------------------------------------------------------------------

 

The Grantor agrees to indemnify and hold harmless the Secured Parties from and
against all loss, cost and liability incurred by the Grantor in connection with
any of the foregoing that are not the responsibility of the Secured Parties in
accordance with this Section; provided that the Grantor shall not be liable for
such indemnification to any Secured Party to the extent that resulting from such
Secured Party’s gross negligence or willful misconduct, as determined by a court
of competent jurisdiction in a final, non-appealable order.

Section 5.14 Indemnity

.  Grantor unconditionally agrees to forever indemnify, defend and hold
harmless, and covenants not to sue for any claim for contribution against, each
Secured Party and their respective directors, officers, employees, trustees,
agents, financial advisors, consultants, affiliates and controlling persons
(each such person, an “Indemnitee”) for any damages, costs, loss or expense,
including response, remedial or removal costs and all fees and disbursements of
counsel for any such Indemnitee, arising out of any of the following:  (i) any
presence, release, threatened release or disposal of any Hazardous Material by
Grantor or any subsidiary of Grantor or otherwise occurring on or with respect
to the Mortgaged Property, (ii) the operation or violation of any Environmental
Law by Grantor or any subsidiary of Grantor or otherwise occurring on or with
respect to the Mortgaged Property, (iii) any claim for personal injury, property
damage related to Grantor or any subsidiary of Grantor or otherwise occurring on
or with respect to the Mortgaged Property, (iv) any claim for actual or
threatened injury to, destruction of or loss of natural resources in connection
with Grantor or any subsidiary of Grantor or otherwise occurring on or with
respect to the Mortgaged Property and (v) the inaccuracy or breach of any
environmental representation, warranty or covenant by Grantor  made herein or in
any other Loan Document evidencing or securing any obligation  under the Loan
Documents or setting forth terms and conditions applicable thereto or otherwise
relating thereto.  The foregoing indemnity shall survive the termination of this
Deed of Trust and shall remain in force beyond the expiration of any applicable
statute of limitations and payment or satisfaction in full of any single claim
thereunder.

Section 5.15 Variable Interest Rate

.  The Obligations Secured include obligations that bear interest at rates that
vary from time to time, as provided in the Loan Agreement and the other
documents relating to the Obligations Secured.

Section 5.16 Statutory Notice

.  IMPORTANT:  READ BEFORE SIGNING.  THE TERMS OF THIS DEED OF TRUST SHOULD BE
READ CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE.  NO OTHER
TERMS OR ORAL PROMISES NOT CONTAINED IN THIS DEED OF TRUST MAY BE LEGALLY
ENFORCED.  YOU MAY CHANGE THE TERMS OF THIS DEED OF TRUST ONLY BY ANOTHER
WRITTEN AGREEMENT.  THIS NOTICE IS ALSO EFFECTIVE WITH RESPECT TO ALL OTHER
CREDIT AGREEMENTS BETWEEN THE PARTIES HERETO.

Section 5.17 Limitation of Liability





15

--------------------------------------------------------------------------------

 

.  Notwithstanding any other provision of this Deed of Trust or any other Loan
Document, the liability of the Grantor hereunder shall not exceed the maximum
amount of liability that the Grantor can incur without rendering this Deed of
Trust void or voidable under any applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount (and, to the
extent necessary to comply with the foregoing under any applicable law, the
Obligations Secured shall be reduced to such maximum amount).

Article 6
TRUSTEE PROVISIONS

Section 6.1 Liability of Trustee

.  Trustee shall not be liable for any error of judgment or act done by Trustee
in good faith, or be otherwise responsible or accountable under any
circumstances whatsoever, except for Trustee’s gross negligence or willful
misconduct.  Trustee shall not be personally liable in case of entry by him, or
anyone entering by virtue of the powers herein granted him, upon the Mortgaged
Property for debts contracted or liability or damages incurred in the management
or operation of the Mortgaged Property.  Trustee shall have the right to rely on
any instrument, document or signature authorizing or supporting any action taken
or proposed to be taken by him hereunder, believed by him in good faith to be
genuine.  Trustee shall be entitled to reimbursement for expenses incurred by
him in the performance of his duties hereunder and to reasonable compensation
for such of his services hereunder as shall be rendered.  Grantor will, from
time to time, pay the compensation due to Trustee hereunder and reimburse
Trustee for, and save him harmless against, any and all liability and expenses
which may be incurred by him in the performance of his duties.

Section 6.2 Retention of Money

.  All moneys received by Trustee shall, until used or applied as herein
provided, be held in trust for the purposes for which they were received, but
need not be segregated in any manner from any other moneys (except to the extent
required by law), and Trustee shall be under no liability for interest on any
moneys received by her  hereunder.

Section 6.3 Successor Trustees

.  Trustee may resign by the giving of notice of such resignation in writing to
Agent. If Trustee shall die, resign or become disqualified from acting in the
execution of this trust or shall fail or refuse to execute the same when
requested by Agent so to do, or if, for any reason, Agent shall prefer to
appoint a substitute trustee to act instead of the forenamed Trustee, Agent
shall have full power to appoint a substitute trustee and, if preferred, several
substitute trustees in succession who shall succeed to all the estate, rights,
powers and duties of the forenamed Trustee.  Agent may, from time to time, by a
written instrument executed and acknowledged by Agent, mailed to Grantor and
recorded in the County in which the Real Property is located and by otherwise
complying with the provisions of the applicable law of the State, substitute a
successor or successors to the Trustee named herein or acting hereunder.

Section 6.4 Perfection of Appointment





16

--------------------------------------------------------------------------------

 

.  Any new Trustee appointed pursuant to any of the provisions hereof shall,
without any further act, deed or conveyance, become vested with all the estate,
properties, rights, powers and trusts of its, her or his predecessor in the
rights hereunder with like effect as if originally named as Trustee herein; but
nevertheless, upon the written request of Agent or of the successor Trustee, the
Trustee ceasing to act shall execute and deliver an instrument transferring to
such successor Trustee, upon the trusts herein expressed, all the estates,
properties, rights, powers and trusts of the Trustee so ceasing to act, and
shall duly assign, transfer and deliver any of the property and moneys held by
such Trustee to the successor Trustee so appointed in its, her or his place.

Article 7
LOCAL LAW PROVISIONS

Section 7.1 Nebraska Provisions

. Notwithstanding anything to the contrary else in this Deed of Trust: 

(a) Foreclosure by Power of Sale.  Should Beneficiary elect to foreclose by
exercise of the power of sale herein contained, Beneficiary shall notify Trustee
and shall deposit with Trustee this Deed of Trust, the Loan Documents and such
receipts and evidence of expenditures made and secured hereby as Trustee may
require. Thereafter, and only in accordance with or as permitted by the Nebraska
Trust Deeds Act (as may be amended from time to time):

(i) upon receipt of such notice from Beneficiary, Trustee shall cause to be
recorded, published and delivered to Grantor such notice of default and notice
of sale and any other notice or document or instrument as then required by
applicable law and/or by this Deed of Trust. Trustee shall, without demand on
Grantor, after such time as may then be required by law and after recordation
and/or delivery of such notice of default, notice of sale and/or any other
notice required by law, sell the Mortgaged Property at the time and place of
sale fixed by it in such notice of sale, either as a whole, or in separate lots
or parcels or items as Trustee shall deem expedient, and in such order as
Trustee may determine, at public auction to the highest bidder for cash in
lawful money of the United States payable at the time of sale.  Trustee shall
deliver to such purchaser or purchasers thereof a good and sufficient deed or
deeds conveying the property so sold, but without any covenant or warranty,
express or implied. Any person, including, without limitation, Beneficiary, may
purchase at such sale, and Grantor hereby covenants to warrant and defend the
title of such purchaser or purchasers; and

(ii) after deducting all costs, fees and expenses of Trustee and those allowed
or permitted by the Loan Agreement, including attorneys’ fees and costs of
evidence of title in connection with sale, Trustee shall apply the proceeds of
sale to payment of (i) all sums expended under the terms hereof, not then
repaid, with accrued interest, (ii) all other sums then secured hereby, and
(iii) the remainder, if any, to the person or persons legally entitled thereto;
and

(iii) Trustee may in the manner provided by law postpone sale of all or any
portion of the Mortgaged Property.



17

--------------------------------------------------------------------------------

 

(b) Foreclosure as Mortgage.  This instrument shall be effective as a mortgage
as well as a deed of trust and upon the occurrence of an Event of Default may be
foreclosed as to any of the Mortgaged Property in any manner permitted by the
laws of the State of Nebraska or of any other state in which any part of the
Mortgaged Property is situated, and any foreclosure suit may be brought by the
Trustee or by the Beneficiary. 

(c) Appointment of Successor Trustee.  Beneficiary may, from time to time, by a
written instrument executed and acknowledged by Beneficiary, mailed to Grantor
and recorded in the County in which the Mortgaged Property is located and by
otherwise complying with the provisions of the applicable law of the State of
Nebraska, substitute a successor or successors to the Trustee named herein or
acting hereunder. 

(d) Requests for Notice.  Grantor hereby requests a copy of any notice of
default and any notice of sale hereunder be mailed to Grantor at Grantor’s
addresses set forth in this Deed of Trust. While hereby expressly reserving the
priority of this Deed of Trust as established by law, Trustee and Beneficiary
hereunder request that a copy of any notice of default and any notice of sale
under any deed of trust recorded against the Mortgaged Property either prior to,
or subsequent to the date this Deed of Trust is recorded be mailed to each at
the addresses set forth in this Deed of Trust. 

(e) Reconveyance by Trustee.  Upon written request of Beneficiary stating that
all sums secured hereby have been irrevocably paid in full, Trustee shall
reconvey to Grantor, or to the person or persons legally entitled thereto,
without warranty, any portion of the Trust Property then held hereunder. The
recitals in such reconveyance of any matters or facts shall be conclusive proof
of the truthfulness thereof.

[SIGNATURE PAGE FOLLOWS]

﻿

 

18

--------------------------------------------------------------------------------

 

Exhibit 10.21

﻿

IN WITNESS WHEREOF, Grantor has on the date set forth in the acknowledgement
hereto, effective as of the date first above written, caused this instrument to
be duly EXECUTED AND DELIVERED by authority duly given.

GRANTOR:

Green Plains Ord LLC,
a Delaware limited liability company

﻿

By:

/s/ Michelle Mapes

﻿

 

 

Name:  Michelle Mapes

﻿

 

Title:  Chief Legal & Administration
          Officer

﻿

﻿

STATE OF NEBRASKA)

) ss.:

COUNTY OF DOUGLAS)

﻿

The foregoing instrument was acknowledged before me on this 29th day of March,
2018, by Michelle Mapes, the Chief Legal & Administration Officer of Green
Plains Ord LLC, a Delaware limited liability company, on behalf of said limited
liability company.



/s/ Ronda Alcala

Notary Public

My commission expires:

 
9/29/20

﻿

 

S-1

--------------------------------------------------------------------------------

 

Exhibit 10.21

EXHIBIT A

Legal Description

Tract A: A tract of land located in part of the Southwest Quarter of Section 33,
Township 19 North, Range 13 West of the 6th P.M., Valley County, Nebraska, and
more particularly described as follows:

﻿

Commencing at the Southeast corner of the Southwest Quarter of Section 33, said
point also being the Point of Beginning; thence on an assumed bearing of
N89°28'11"W a distance of 171.93 feet to the northerly railroad right-of-way
line of Union Pacific Railroad; thence N53°03'31"W upon and along said northerly
railroad right-of-way a distance of 2749.86 feet; thence N00°01'17"W a distance
of 1006.05 feet to the North line of said Southwest Quarter; thence S89°50'02"E
upon and along said North line a distance of 2252.02 feet; thence S15°01'24"E a
distance of 49.27 feet to a point of curvature; thence around a curve in a
counterclockwise direction, having a delta angle of 62°06'54", a radius of
175.00 feet, and a chord bearing of S45°33'57"E a chord distance of 180.56 feet
to the East line of said Southwest Quarter; thence S00°32'42"W upon and along
said East line a distance of 2479.89 feet to the Point of Beginning.

﻿

Said tract is also known and described as:

A tract of land located in part of the Southwest Quarter of Section 33, Township
19 North, Range 13 West of the 6th P.M., Valley County, Nebraska described as
follows:

Point of Beginning at the Southeast corner of the Southwest Quarter of said
Section 33; thence N89°34'32"W on the South line of the said Southwest Quarter a
distance of 172.06 feet to a point on the northeasterly right-of-way line of the
Union Pacific Railroad; thence N53°09'52"W on said right-of-way line a distance
of 2750.00 feet; thence N00°06'44"W a distance of 1006.08 feet to a point on the
North line of the said Southwest Quarter, said point also being 272.36 feet East
of the West Quarter corner of said section; thence S89°55'33"E on the said North
line a distance of 2252.07 feet to a point on the westerly right-of-way line of
the North Loup River Public Power and Irrigation District Canal; thence
S15°09'33"E on said canal right-of-way a distance of 49.30 feet to a point of
curvature; thence continuing southeasterly on said canal right-of-way line on a
175.00 foot radius curve to the left a distance of 190.03 feet, chord bearing of
S45°40'18"E and a chord distance of 180.85 feet to a point on the East line of
the said Southwest Quarter; thence S00°26'46"W on the said East line a distance
of 2479.26 feet to the Point of Beginning

﻿

Tract B: A tract of land located in part of the Southeast Quarter of Section 33,
Township 19 North, Range 13 West of the 6th P.M., Valley County, Nebraska, and
more particularly described as follows:

﻿

Commencing at the Southwest corner of the Southeast Quarter of Section 33, said
point also being the Point of Beginning; thence on an assumed bearing of
N00°32'59"E upon and along the West line of said Southeast Quarter a distance of
2475.82 feet; thence S88°17'01"E a distance of 326.40 feet; thence N01°42'59"E a
distance of 25.00 feet; thence S88°17'01 "E a distance of 620.10 feet to a point
of curvature; thence around a curve in a clockwise direction, having a delta
angle of 90°00'00", a radius of 269.62 feet, and a chord bearing of S43°17'01"E
a chord distance of 381.30 feet; thence S01°42'59"W a distance of 2199.10 feet
to a point on the South line of said Southeast Quarter; thence N89°50'09"W upon
and along said South line a distance of 1166.14 feet to the Point of Beginning.

﻿

Said tract is also known and described as:

A tract of land located in part of the Southeast Quarter of Section 33, Township
19 North, Range 13 West of the 6th P.M., Valley County, Nebraska described as
follows:

Beginning at the Southwest corner of the Southeast Quarter of said Section 33;
thence N00°26'46"E along the West line of the Southeast Quarter a distance of
2475.82 feet to a point on the southern line of the North Loup River Public
Power and Irrigation District Canal right-of-way; thence along said canal
right-of-way S88°23'14"E a distance of 326.40 feet; thence N01°36'46"E a
distance of 25.00 feet; thence S88°23'14"E a distance of 620.10 feet to a point
of curvature; thence continuing southeasterly on a 269.62 foot radius to the
right, a distance of 423.52 feet,





Exhibit A-1

--------------------------------------------------------------------------------

 



chord bearing of S43°23'14"E and chord distance of 381.30 feet; thence
S01°36'46"W a distance of 2199.10 feet to a point on the South line of the ALTA
Loan Policy (6-17-06) Southeast Quarter of Section 33; thence N89°56'22"W along
the South line of the Southeast Quarter a distance of 1166.14 feet to the point
of beginning.

﻿

EXCEPT Those portions of the above described Tract A being a portion of the
Southwest Quarter of Section 33, Township 19 North, Range 13 West of the 6th
P.NM., City of Ord, Valley County, Nebraska, as more particularly described
within the Correction Deed filed August 18, 2016, in Book 96 at Page 43 of the
Records of Valley County, Nebraska.

﻿



Exhibit A-2

--------------------------------------------------------------------------------